Citation Nr: 1535919	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected costochondritis with soft tissue mass.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1977 to June 1980.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2012, the Veteran testified at a videoconference before a Veterans Law Judge.  In June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for appellate review.

The matter of entitlement to service connection for a back disability as secondary to service-connected costochondritis with soft tissue mass has been raised by the record as reflected in the Veteran's January 2015 supplemental claim.  While a March 2015 rating decision denied this claim on a direct basis, it does not address the claim that a back disability is secondary to the service-connected condition.  As the claim on a secondary basis has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board member who conducted the June 2012 Board hearing is no longer employed at the Board.  The Board sent the Veteran notification of this fact in July 2015 and informed him that he is entitled to a hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In a response received at the Board in August 2015, the Veteran indicated that he wished to be scheduled for an in-person hearing at the RO before a Veterans Law Judge.  As the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




